Citation Nr: 0331986	
Decision Date: 11/18/03    Archive Date: 11/25/03	

DOCKET NO.  00-24 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1971 to September 1975, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  In this 
regard, the veteran testified at a hearing before the BVA in 
March 2003 that he was hospitalized for treatment of a 
suicide attempt at Maxwell Air Force Base in Alabama in 1974.  
Transcript at 3, 6.  However, records of that hospital 
admission are not associated with the claims file and are 
clearly relevant to the veteran's claim.  As such, an attempt 
should be made to obtain these records prior to final 
appellate review.

The veteran also testified at his hearing that he received no 
other psychiatric treatment during service following the 1974 
suicide attempt at Maxwell Air Force Base.  Transcript at 8-
10.  The veteran related that following service he was 
hospitalized at the VA Medical Center (VAMC) in Tuscaloosa, 
Alabama, in 1995 and that he sought treatment from private 
physicians, specifically Drs. Rennings, Joe Moore and Charles 
Moore.  Transcript at 10-12.  However, records from the 
private physicians do not appear to be associated with the 
claims file, and records of the two VA hospitalizations, 
while contained in records from the Social Security 
Administration, are incompletely copied, and thus are not 
completely legible.  Such records are clearly relevant to the 
veteran's claim and should be obtained prior to further 
appellate review.  

The Board would also observe that the veteran had not been 
afforded a VA examination in connection with his current 
claim.  The Board believes that such an examination is 
necessary in this case given that the veteran has testified 
that he was hospitalized for treatment of a suicide attempt 
during service, has had a continuity of symptomatology since 
his separation from service and submitted evidence of a 
current disability.

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Unfortunately, the record before the Board reflects that the 
RO did not adjudicate the veteran's claim under the VCAA.  
While in theory the Board has the authority to consider law 
not considered by the RO, and the Board would observe that 
the veteran was provided notice of the VCAA at the time of 
his hearing before the BVA in March 2003, a recent case from 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a portion of a VA regulation 
the Board utilized to notify a claimant of the VCAA pursuant 
to 38 U.S.C.A. § 5103.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In that case, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii) which required the Board to 
provide the notice required by 38 U.S.C.A. § 5103(a) and 
provide a claimant not less than 30 days to respond to the 
notice, was invalid because it was contrary to 38 U.S.C.A. 
§5103(b), which provided a claimant one year to submit 
evidence.  Therefore, at this point in time, the Board cannot 
provide notice to the appellant of the provisions of the 
VCAA.  

In addition, the Board also notes that a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
This decision will likely have bearing on the notice provided 
to the veteran concerning the VCAA.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should obtain and associate 
with the claims file records of a 
hospitalization of the veteran at Maxwell 
Air Force Base, Alabama, in 1974.  

2.  The RO should obtained legible copies 
of discharge summaries pertaining to 
hospitalizations of the veteran at the 
VAMC in Tuscaloosa, Alabama, between July 
22, 1994, to September 2, 1994, and May 
8, 1995, to May 10, 1995.  

3.  The veteran should be requested to 
furnish an authorization for release of 
medical records with the complete names 
and addresses for Drs. Rennings, 
Joe Moore and Charles Moore.  After 
obtaining the necessary authorization, 
the RO should obtain and associate those 
records with the claims file.

4.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed 
psychiatric disorder is related to the 
psychiatric symptomatology shown in 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

5.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



